DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner agrees with the applicant that the prior art “does not teach or suggest "wherein the blended actual machine interfaces include blended objects that are manipulated to display a separate display that is associated with an object of the equipment visible to the local engineer and is configured to be manipulated via a touch by a user", as recited in exemplary claim 1.”
Allowable Subject Matter
Claims 1-2, 5, 7-9, 12, 14-15, 18, 20-21 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 8 and 14 are similar in scope) the prior art doesn’t teach: wherein the blended actual machine interfaces include blended objects that are manipulated to display a separate display that is associated with an object of the equipment visible to the local engineer and is configured to be manipulated via a touch by a user
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O'BRIEN 6031519; BLUME US20190250873A1; Thakurta US 20200034622 A1; CLEMENTS US10732721B1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612